          Case 1:19-cv-10997-PAE Document 8 Filed 01/08/20 Page 1 of 1




January 8, 2020


VIA ECF
Hon. Paul A. Engelmayer, USDC
United States District Court, Southern District of New York
40 Centre Street
New York, New York 10007

Re:    Richard V. Michelson and Dolores Chetta v. Narragansett Bay Insurance Company
       USDC, SDNY, 19 Civ. 10997 (PAE)

Honorable Sir:

We are the attorneys for the defendant in this matter, which is scheduled for an initial pretrial
conference this Friday, January 10, 2020 at 4:00 pm. I write pursuant to your individual rules,
section 1(E), to request an adjournment of such conference for approximately 1 month. I have
spoken with the office of counsel for the plaintiff and they consent to such adjournment request.

Your Honor issued a Notice of Initial Pretrial Conference on December 3, 2019. Unfortunately,
it appears that such Notice was overlooked and we therefore failed to comply with the directives
contained in the same. In addition, due to an attorney currently out of the country for vacation
(and not returning for another week), an attorney currently on trial and two others (in addition to
support staff) who have been and are currently out sick, it is unclear if there will be an attorney
available to appear for the conference this Friday. Based upon that, I must request the
adjournment, to allow time to comply with your Honor’s Notice and to have an attorney
available to appear for the conference.

I am requesting that the deadlines in the Notice be extended to January 24, 2020 and the
conference rescheduled to February 7, 2020. This is the first adjournment/extension request.
Counsel for the plaintiff has consented to this request. I thank your Honor for his consideration
of this request.

Very truly yours,

Mark G. Vaughan
                                                    The initial conference is adjourned to February 12,
Mark G. Vaughan (MV 9349)                           2020 at 11:00 a.m. Pre-conference submissions are
                                                    due no later than February 3, 2020. Further
MGV/av                                              requests for adjournments will be looked upon
                                                    disfavorably. Counsel is directed to take all
cc:    Craig A. Blumberg, Esq.
                                                    necessary measures to ensure that future electronic
       Law Office of Craig A. Blumberg
                                                    notifications in this case are not overlooked.
       craig@lawofficecab.com
                                                    SO ORDERED.
       myrna@lawofficecab.com

                                                       PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER 1/8/2020
                                                            United States District Judge
